DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 06/21/2022.
Claims 1 and 11 have been amended. 
Claims 1-20 are pending.
Amended specification was filed for entry.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 13, “to provide an area that fits an average finger size” for clarification it is suggested to amend to - - to provide an area for a finger to grip - -.
Claim 11, line 11, “to provide an area that fits an average finger size” for clarification it is suggested to amend to - - to provide an area for a finger to grip - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savicki, Sr. (US Patent No. D439,866 cited by applicant).
Regarding claim 1, Savicki, Sr. discloses a slider for a bag, the slider comprising: 
(a) a top wall that extends from a front end to a back end of the slider (see annotated Fig. 3); 
(b) a pair of finger pads extending from the top wall, each finger pad of the pair of finger pads having a top end and a bottom end, and each of the finger pad of the pair of finger pads further having a surface that includes (i) a curved portion that runs from the front end to the back end of the slider, (ii) a defined, first curved area that extends from the curved portion to an end of the first curved area, and (iii) a defined, second curved area that extends from the end of the first curved area to a midpoint of the curved portion, with the first curved area being defined by a first angle (alpha) at which the first curved area extends into the respective finger pad and the second curved area being defined by a second angle (beta) at which the second curved area extends into the respective finger pad, with the first angle (alpha) differing from the second angle (beta), wherein each of the finger pad of the pair of finger pads includes a major axis dimension that is greater than a minor axis dimension to provide an area that fits an average finger size (see annotated Figs. 2 and 3); and 
(c) a lip region that surrounds at least the top end and the bottom end of each of the finger pad of the pair of finger pads, without extending into the curved portion, the first curved area, and the second curved area of the surface of each of the finger pad of the pair of finger pads, to guide a finger of a user into each of the finger pad of the pair of finger pads, wherein the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounds at least a portion of the surface of the respective finger pad (see annotated Figs. 2 and 3).  
Regarding claim 6, Savicki, Sr. discloses, wherein the surface of the lip region of each of the finger pad of the pair of finger pads extends a distance from an end of the respective lip region to the first curved area of the corresponding finger pad (see annotated Fig. 2).  
Regarding claim 7, Savicki, Sr. discloses, wherein each of the finger pad of the pair of finger pads comprises gripping ridges (see annotated Fig. 3).  
Regarding claim 8, Savicki, Sr. discloses, wherein the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions (see annotated Fig. 3).  
Regarding claim 9, Savicki, Sr. discloses, wherein each of the finger pad of the pair of finger pads is concave (see annotated Fig. 2).  
Regarding claim 10, Savicki, Sr. discloses, wherein the first angle (alpha) of each of the first curved areas of each of the finger pad of the pair of finger pads is greater than the second angle (beta) of each of the second curved areas of each of the finger pad of the pair of finger pads.
Regarding claim 11, Savicki, Sr. discloses a slider for a bag, the slider comprising: 
(a) a top wall that extends from a front end to a back end of the slider (see annotated Fig. 3); 
(b) a pair of finger pads extending from the top wall, each finger pad of the pair of finger pads having a top end and a bottom end, and each of the finger pad of the pair of finger pads further having a surface that includes (i) a curved portion that runs from the front end to the back end of the slider, (ii) a defined, first curved area that extends a distance L1 from the curved portion to an end of the first curved area, and (iii) a defined, second curved area that extends a distance L2 from the end of the first curved area to a midpoint of the curved portion, with the distance L2 being greater than the distance L1, wherein each of the finger pad of the pair of finger pads includes a major axis dimension that is greater than a minor axis dimension to provide an area that fits an average finger size (see annotated Figs. 2 and 3); and 
(c) a lip region that surrounds at least the top end and the bottom end of each of the finger pad of the pair of finger pads, without extending into the curved portion, the first curved area, and the second curved area of the surface of each of the finger pad of the pair of finger pads, to guide a finger of a user into each of the finger pad of the pair of finger pads, wherein the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounds at least a portion of the surface of the respective finger pad (see annotated Figs. 2 and 3).  
Regarding claim 16, Savicki, Sr. discloses, wherein the surface of the lip region of each of the finger pad of the pair of finger pads extends a distance L3 from an end of the respective lip region to the first curved area of the corresponding finger pad (see annotated Fig. 3).  
Regarding claim 17, Savicki, Sr. discloses, wherein each of the first curved areas of each of the finger pad of the pair of finger pads extends the distance L1 from the respective lip region to the second curved area of the corresponding finger pad (see annotated Fig. 2).  
Regarding claim 18, Savicki, Sr. discloses, wherein each of the finger pad of the pair of finger pads comprises gripping ridges (see annotated Fig. 3).
Regarding claim 19, Savicki, Sr. discloses, wherein the gripping ridges comprise at least one of (i) vertically extending ridges and (ii) circular protrusions (see annotated Fig. 3).
Regarding claim 20, Savicki, Sr. discloses, wherein each of the finger pad of the pair of finger pads is concave (see annotated Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savicki, Sr. (US Patent No. D439,866 cited by applicant).
Regarding claim 2, Savicki, Sr. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm. It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 3, Savicki, Sr.  discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads. It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 4, Savicki, Sr. discloses the claimed invention except for the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm. It would have been an obvious matter of design choice to the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm, since such a modification would have involved a mere change in the size of acomponent. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Savicki, Sr. discloses the claimed invention except for a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm. It would have been an obvious matter of design choice to a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 12, Savicki, Sr. discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm. It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is from about 8.75 mm to about 13.9 mm, and the minor axis dimension of each of the finger pad of the pair of finger pads is from about 8.1 mm to about 12.4 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 13, Savicki, Sr.  discloses the claimed invention except for the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads. It would have been an obvious matter of design choice to the major axis dimension of each of the finger pad of the pair of finger pads is about 1.10 times to about 1.72 times greater than the minor axis dimension of each of the finger pad of the pair of finger pads, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 14, Savicki, Sr. discloses the claimed invention except for the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm. It would have been an obvious matter of design choice to the curved portion of each of the finger pad of the pair of finger pads has a length in the major axis dimension, with the length of the curved portion of each of the finger pad of the pair of finger pads being about 8.5 mm to about 14.0 mm, since such a modification would have involved a mere change in the size of acomponent. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 15, Savicki, Sr. discloses the claimed invention except for at least one of (i) a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, and (ii) a saddle dimension of one or more end sections of the top wall is from about 7.62 mm to about 10.16 mm. It would have been an obvious matter of design choice to at least one of (i) a pinch dimension of a center section of the top wall is from about 5.72 mm to about 10.16 mm, and (ii) a saddle dimension of one or more end sections of the top wall is from about 7.62 mm to about 10.16 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).

    PNG
    media_image1.png
    842
    865
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/21/2022, with respect to the rejection(s) of claims 1 and 11 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Savicki, Sr. (US Patent No. D439,866 cited by applicant).
Appears that both finger pads from Savicki, Sr. are inherently symmetric (see annotated Fig. 2).  Savicki, Sr. broadly discloses a pair of finger pads extending from the top wall, each finger pad of the pair of finger pads having a top end and a bottom end, and each of the finger pad of the pair of finger pads further having a surface that includes a curved portion that runs from the front end to the back end of the slider, a defined, first curved area that extends from the curved portion to an end of the first curved area, and a defined, second curved area that extends from the end of the first curved area to a midpoint of the curved portion, with the first curved area being defined by a first angle (alpha) at which the first curved area extends into the respective finger pad and the second curved area being defined by a second angle (beta) at which the second curved area extends into the respective finger pad, with the first angle (alpha) differing from the second angle (beta); and a lip region that surrounds at least the top end and the bottom end of each of the finger pad of the pair of finger pads, without extending into the curved portion, the first curved area, and the second curved area of the surface of each of the finger pad of the pair of finger pads, to guide a finger of a user into each of the finger pad of the pair of finger pads, wherein the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounds at least a portion of the surface of the respective finger pad (see annotated Figs. 2 and 3).
Also Savicki, Sr. broadly discloses a first curved area that extends a distance L1 from the curved portion to an end of the first curved area, and a defined, second curved area that extends a distance L2 from the end of the first curved area to a midpoint of the curved portion, with the distance L2 being greater than the distance L1 (see annotated Figs. 2 and 3).  Applicant’s  arguments are more limiting than the claimed invention.


EXAMINER’S COMMENT
In view of applicant’s amendments to the specification and claims submitted in the reply filed on 06/21/2022, the objections to the specification indicated in the prior Office action have been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677